Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 1-30 are pending
Claims 1-30 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because:

the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter Claim 30 is rejected under 35 U.S.C. 101 because it is directed towards a computer readable medium, which could be interpreted as a signal. Claim 30, claim a machine readable medium. Paragraph [0020] [0045] [0079]   of the specification discloses a computer readable medium. Also, Paragraph [0020] [0045] [0079] of the specification discloses in some examples, FIG. 7 is a diagram 700 illustrating an example of a hardware implementation 
for an apparatus 702. The apparatus 702 is a BS and includes a baseband unit 704. 
The baseband unit 704 may communicate through a cellular RF transceiver 722 with the UE 104. The baseband unit 704 may include a computer-readable medium / memory. The baseband unit 704 is responsible for general processing, including the execution of software stored on the computer-readable medium / memory. The software, when executed by the baseband unit 704, causes the baseband unit 704 to 
perform the various functions described supra. The computer-readable medium /129025-0466UT01 22 
Qualcomm Ref. No. 207592 memory may also be used for storing data that is manipulated by the baseband unit 704 when executing software. The baseband unit 704 further includes a reception component 730, a communication manager 732, and a transmission component 734. 
The communication manager 732 includes the one or more illustrated components. 
The components within the communication manager 732 may be stored in the computer-readable medium / memory and/or configured as hardware within the baseband unit 704. The baseband unit 704 may be a component of the BS 310 and may include the memory 376 and/or at least one of the TX processor 316, the RX 
processor 370, and the controller/processor 375. 
Since the specification does not exclude carrier wave from computer readable storage medium and it is known in the art that computer readable storage medium could be carrier wave, it would be reasonable to interpret the claimed computer readable storage medium as to cover carrier wave which is considered as nonstatutory subject matter. The examiner suggests modifying the phrase “computer-readable storage medium" to be “non-transitory machine-readable storage medium” to overcome the rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 teaches the limitations “means for transmitting”; “means for receiving” in lines 3 and 5 respectively
Looking at applicant specification “means for transmitting”, “means for receiving” are described in the specification as filed in [0084] as being implemented using processor i.e. TX processor 316 and RX processor 370. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,14,15,16,28,29,30 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) and in view of You et al. (US-PG-PUB 2021/0251011 A1).

The invention is about acquiring OSI (other system information) i.e. SIB2-SIB9 and is shown in fig. 5

    PNG
    media_image1.png
    295
    490
    media_image1.png
    Greyscale









The Primary reference Ko is about transmitting and receiving system information and is shown in fig. 3

    PNG
    media_image2.png
    444
    646
    media_image2.png
    Greyscale













The secondary reference You is about initial access of IAB node and is shown in fig. 18

    PNG
    media_image3.png
    449
    638
    media_image3.png
    Greyscale









For claim 1. Ko teaches a method of wireless communication of a first base station (BS) (Ko fig.8 a system made of Ue and base station which works according to a method see also [0095]), comprising:
transmitting(Ko [0057] a PRACH preamble being transmitted to eNB and see also [0032] base station may be a relay), to a second BS(Ko [0057] a PRACH preamble  being transmitted to eNB), at least one physical random access channel (PRACH) preamble(Ko [0057] a PRACH being transmitted to eNB and [0069] after sending the RACH and check is made to see whether there is RAR in PDSCH ),  for requesting other system information (OSI) (Ko [0051][0052] random access procedure is performed in order to access system information necessary for configuration of” PRACH sending entity” i.e. the requestor  and acquired system information may include Sib2, sib3 and Sib 8 i.e. OSI) ; and
receiving a physical downlink control channel (PDCCH) and an associated physical downlink shared channel (PDSCH) (Ko [0057] based on the PRACH a PDCCH and PDSCH being received as a response from base station), the PDSCH including the OSI (Ko [0105] PDCCH /PDSCH for the OS and decoding of DCI   i.e. PDCCH or PDSCH to read either RMSI or OSI i.e. OSI is included embedded or encoded in PDSCH).
Ko does not expressly teach a first base station transmitting PRACH to a second base station.
 However, You from a similar field of endeavor teaches a first base station transmitting PRACH to a second base station (You [0188] and fig. 19 UE(IAB) node i.e. relay (not a gnb in 5G) sending PRACH preamble to eNB see also [0190] rar response via PDCCH and PDSCH being received and [0003] small base station capable of providing service to Ue may connected to macro base station).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of You and the teaching of Ko to substitute the Ue as taught by Ko with the IAB i.e. relay as taught by You to facilitate PRACH configuration between two base station. Because You teaches a method for performing initial access in an IAB environment thus providing fast access and efficient spectrum utilization (You [0003] [0004]).

For claim 2. The combination of Ko and You teaches all the limitations of parent claim 1, Ko teaches wherein the at least one PRACH preamble is associated with a system information (SI) radio network temporary identifier (RNTI) (SI-RNTI) (Ko [0106] SI-RNTI), and the receiving comprises decoding the OSI based on the received SI-RNTI (Ko [0114] decoding of DCI using SI-RNTI to read SIB type).

For claim 14. The combination of Ko and You teaches all the limitations of parent claim 1,
Ko teaches wherein the OSI comprises at least one system information block (SIB), the at least one SIB including a SIB x, where x > 1 (Ko [0052] SIB2).

For claim 15. Ko teaches an apparatus for wireless communication (Ko fig.8 a system made of Ue and base station), the apparatus being a first base station, (BS), comprising:
a memory (Ko fig. 12, 24 memory [0125] [0126]); and
at least one processor (Ko fig. 12, processor 23 [0125] [0126]), coupled to the memory (Ko fig. 23,24 memory and processor coupled to each other [0125] [0126]) and configured to cause the
apparatus to:
 transmit(Ko [0057] a PRACH preamble being transmitted to eNB and see also [0032] base station may be a relay), to a second BS(Ko [0057] a PRACH being transmitted to eNB and see also [0032] base station may be a relay), at least one physical random access channel (PRACH) preamble(Ko [0057] a PRACH preamble being transmitted to eNB and [0069] after sending the RACH and check is made to see whether there is RAR in PDSCH ),   for requesting other system information (OSI) (Ko [0051][0052] random access procedure is performed in order to access system information necessary for configuration of” PRACH sending entity” i.e. the requestor  and acquired system information may include Sib2, sib3 and Sib 8 i.e. OSI) ; and receive a physical downlink control channel (PDCCH) and an associated physical downlink shared channel (PDSCH) (Ko [0057] based on the PRACH a PDCCH and PDSCH being received as a response from base station),  the PDSCH including the OS(Ko [0105] PDCCH /PDSCH  for the OS and decoding of DCI   i.e. PDCCH or PDSCH to read either RMSI or OSI i.e. OSI is included embedded or encoded in PDSCH) .
Ko, does not expressly teach a first base station transmitting PRACH to a second base station 
However, You from a similar field of endeavor teaches a first base station transmitting PRACH to a second base station (You [0188] and fig. 19 UE(IAB) node i.e. relay (not a gnb in 5G) sending PRACH preamble to eNB see also [0190] rar response via PDCCH and PDSCH being received and [0003] small base station capable of providing service to Ue may connected to macro base station).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of You and the teaching of Ko to substitute the Ue as taught by Ko with the IAB i.e. relay as taught by You to facilitate PRACH configuration between two base station. Because You teaches a method for performing initial access in an IAB environment thus providing fast access and efficient spectrum utilization (You [0003] [0004]).

Foer claim 16. The combination of Ko and You teaches all the limitations of parent claim 15, Ko teaches wherein the at least one PRACH preamble is associated with a system information (SI) radio network temporary identifier (RNTI) (SI-RNTI) (Ko [0106] SI-RNTI), and the receiving comprises decoding the OSI based on the received SI-RNTI (Ko [0114] decoding of DCI using SI-RNTI to read SIB type).

For claim 28. The combination of Ko and You teaches all the limitations of parent claim 15,
Ko teaches wherein the OSI comprises at least one system information block (SIB), the at least one SIB including a SIB x, where x > 1 (Ko [0052] SIB2).

For claim 29. Ko teaches an apparatus for wireless communication (Ko fig.8 a system made of Ue and base station), the apparatus being a first base station, (BS), comprising:
means for transmitting(Ko [0057] a PRACH preamble being transmitted to eNB and see also [0032] base station may be a relay and the means for transmitting is being interpreted as transceiver), to a second BS(Ko [0057] a PRACH preamble being transmitted to eNB and see also [0032] base station may be a relay), at least one physical random access channel (PRACH) preamble(Ko [0057] a PRACH being transmitted to eNB and [0069] after sending the RACH and check is made to see whether there is RAR in PDSCH ),   for requesting other system information (OSI) (Ko [0051][0052] random access procedure is performed in order to access system information necessary for configuration of” PRACH sending entity” i.e. the requestor  and acquired system information may include Sib2, sib3 and Sib 8 i.e. OSI) ; and means for  receiving  a physical downlink control channel (PDCCH) and an associated physical downlink shared channel (PDSCH) (Ko [0057] based on the PRACH a PDCCH and PDSCH being received as a response from base station and means for receiving is interpreted as transceiver),  the PDSCH including the OSI(Ko [0105] PDCCH /PDSCH  for the OS and decoding of DCI   i.e. PDCCH or PDSCH to read either RMSI or OSI i.e. OSI is included embedded or encoded in PDSCH) .
Ko, does not expressly teach a first base station transmitting PRACH to a second base station 
However, You from a similar field of endeavor teaches a first base station transmitting PRACH to a second base station (You [0188] and fig. 19 UE(IAB) node i.e. relay (not a gnb in 5G) sending PRACH preamble to eNB see also [0190] rar response via PDCCH and PDSCH being received and [0003] small base station capable of providing service to Ue may connected to macro base station).

Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of You and the teaching of Ko to substitute the Ue as taught by Ko with the IAB i.e. relay as taught by You to facilitate PRACH configuration between two base station. Because You teaches a method for performing initial access in an IAB environment thus providing fast access and efficient spectrum utilization (You [0003] [0004]).

For claim 30. Ko teaches a computer-readable medium storing computer executable code (Ko fig. 12 (processor 23, memory 24 and software code 25 and see also [0125] [0126]), the code when executed by a processor of a first base station (BS) causes the processor to:
transmit(Ko [0057] a PRACH preamble being transmitted to eNB and see also [0032] base station may be a relay), to a second BS(Ko [0057] a PRACH preamble being transmitted to eNB and see also [0032] base station may be a relay), at least one physical random access channel (PRACH) preamble(Ko [0057] a PRACH being transmitted to eNB and [0069] after sending the RACH and check is made to see whether there is RAR in PDSCH ),   for requesting other system information (OSI) (Ko [0051][0052] random access procedure is performed in order to access system information necessary for configuration of” PRACH sending entity” i.e. the requestor  and acquired system information may include Sib2, sib3 and Sib 8 i.e. OSI) ; and receive a physical downlink control channel (PDCCH) and an associated physical downlink shared channel (PDSCH) (Ko [0057] based on the PRACH a PDCCH and PDSCH being received as a response from base station),  the PDSCH including the OSI(Ko [0105] PDCCH /PDSCH  for the OS and decoding of DCI   i.e. PDCCH or PDSCH to read either RMSI or OSI i.e. OSI is included embedded or encoded in PDSCH) .
Ko, does not expressly teach a first base station transmitting PRACH preamble to a second base station 
However, You from a similar field of endeavor teaches a first base station transmitting PRACH to a second base station (You [0188] and fig. 19 UE(IAB) node i.e. relay (not a gnb in 5G) sending PRACH preamble to eNB see also [0190] rar response via PDCCH and PDSCH being received and [0003] small base station capable of providing service to Ue may connected to macro base station).

Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of You and the teaching of Ko to substitute the Ue as taught by Ko with the IAB i.e. relay as taught by You to facilitate PRACH configuration between two base station. Because You teaches a method for performing initial access in an IAB environment thus providing fast access and efficient spectrum utilization (You [0003] [0004]).

Claims 3,4,5,6,7,17,18,19,20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) in view of Amerga et al. (US-PG-PUB 2018/0063878 A1) and in view of Vajapeyam et al. (US-PG-PUB 2016/0295607 A1). 

For claim 3. The combination of Ko and You teaches all the limitations of parent claim 1, further comprising:
scanning for neighboring BSs (Ko [0096] scanning and furthermore Ko teaches [0097] MIB and SIB1 and Ko teaches [0098] PRACH)
the combination of Ko and You does not teach determining, based on first quality metrics associated with the neighboring BSs, a set of BSs, the set of BSs including the second BS; and
obtaining a master information block (MIB) and at least one system information block (SIB) from each of the set of BSs,
wherein the at least one PRACH preamble is transmitted to the second BS based on the obtained MIB and the at least one SIB from the second BS.
However, Amerga from a similar field of endeavor teaches determining, based on first quality metrics associated with the neighboring BSs, a set of BSs, the set of BSs including the second BS (Amerga fig 1 and discovery being done based on which a transmit pool is being selected based on channel conditions); 
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga   and the combined teaching of Ko and You to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 
The combination of Ko, You and Amerga does not teach   obtaining a master information block (MIB) and at least one system information block (SIB) from each of the set of BSs.
wherein the at least one PRACH preamble is transmitted to the second BS based on the obtained MIB and the at least one SIB from the second BS.
However, Vajapeyam from a similar field of endeavor teaches obtaining a master information block (MIB) and at least one system information block (SIB) from each of the set of BSs (Vajapeyam [0053] [0054] MIB and SIB being obtained [0172] CSG closed subscriber group such as a home).
wherein the at least one PRACH preamble is transmitted to the second BS based on the obtained MIB and the at least one SIB from the second BS (Vajapeyam [0053] [0054] MIB and SIB being obtained PRACH being transmitted based on SIB2 which is received after MIB and SIB and [0172] CSG closed subscriber group such as a home).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Vajapeyam the combined teaching of Ko, You and Amerga to use MIB and SIB in order to send PRACH. Because Vajapeyam teaches a method of deactivating carrier when they are not being used thus providing efficient spectrum utilization (Vajapeyam [0004]).

For claim 4. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 4 Ko teaches   wherein the at least one SIB includes a SIB 1 (Ko [0097] MIB and SIB1).

For claim 5. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 3, the combination of Ko, You, Vajapeyam does not teaches wherein the scanning for neighboring BSs comprises determining at least one of a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a signal to interference plus noise ratio (SINR), a reference signal received power (RSRP), or a reference signal received quality (RSRQ).
However, Amerga from a similar field of endeavor teaches wherein the scanning for neighboring BSs comprises determining at least one of a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a signal to interference plus noise ratio (SINR), a reference signal received power (RSRP), or a reference signal received quality (RSRQ) (Amerga [0054] 4 TX pools for sib based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga and the combined teaching of Ko, You and Vajapeyam to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 

For claim 6. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 5, 
the combination of Ko, You and Vajapeyam does not teaches, wherein the set of BSs is determined based on the first quality metrics including the determined at least one of the RSSI, the SNR, the SINR, the RSRP, or the RSRQ.
However, Amerga from a similar field of endeavor teaches wherein the set of BSs is determined based on the first quality metrics including the determined at least one of the RSSI, the SNR, the SINR, the RSRP, or the RSRQ (Amerga [0054] 4 TX pools for sib based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga and the combined teaching of Ko, You and Vajapeyam to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 

For claim 7. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 5,
the combination of Ko, You and Vajapeyam does not teaches wherein the obtaining the MIB and the at least one SIB comprises determining at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), a signal to noise ratio (SNR), or a signal to interference plus noise ratio (SINR).
However, Amerga from a similar field of endeavor teaches wherein the obtaining the MIB and the at least one SIB comprises determining at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), a signal to noise ratio (SNR), or a signal to interference plus noise ratio (SINR) (Amerga [0041] layer functionalities in connection with MIB, SIB and measurement reporting i.e. see also [0054] 4 TX pools for sib based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga and the combined teaching of Ko, You and Vajapeyam to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 

For claim 17. The combination of Ko and You teaches all the limitations of parent claim 15, the at least one processor being further configured to:
scan for neighboring BSs (Ko [0096] scanning and furthermore Ko teaches [0097] MIB and SIB1 and Ko teaches [0098] PRACH),
the combination of Ko and You does not teach determine, based on first quality metrics associated with the neighboring BSs, a set of BSs, the set of BSs including the second BS; and
obtain a master information block (MIB) and at least one system information block (SIB) from each of the set of BSs,
wherein the at least one PRACH preamble is transmitted to the second BS based on the obtained MIB and the at least one SIB from the second BS.
However, Amerga from a similar field of endeavor teaches determine, based on first quality metrics associated with the neighboring BSs, a set of BSs, the set of BSs including the second BS (Amerga fig 1 and discovery being done based on which a transmit pool is being selected based on channel conditions); 
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga   and the combined teaching of Ko and You to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 
The combination of Ko, You and Amerga does not teach   obtain a master information block (MIB) and at least one system information block (SIB) from each of the set of BSs,
wherein the at least one PRACH preamble is transmitted to the second BS based on the obtained MIB and the at least one SIB from the second BS.
However, Vajapeyam from a similar field of endeavor teaches obtain a master information block (MIB) and at least one system information block (SIB) from each of the set of BSs (Vajapeyam [0053] [0054] MIB and SIB being obtained [0172] CSG closed subscriber group such as a home),
wherein the at least one PRACH preamble is transmitted to the second BS based on the obtained MIB and the at least one SIB from the second BS (Vajapeyam [0053] [0054] MIB and SIB being obtained PRACH being transmitted based on SIB2 which is received after MIB and SIB and [0172] CSG closed subscriber group such as a home).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Vajapeyam the combined teaching of Ko, You and Amerga to use MIB and SIB in order to send PRACH. Because Vajapeyam teaches a method of deactivating carrier when they are not being used thus providing efficient spectrum utilization (Vajapeyam [0004]).

For claim 18. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 17, Ko teaches   wherein the at least one SIB includes a SIB 1 (Ko [0097] MIB and SIB1).

For claim 19. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 17, the combination of Ko, You, Vajapeyam does not teaches wherein to scan for neighboring BSs the at least one processor is configured to determine at least one of a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a signal to interference plus noise ratio (SINR), a reference signal received power (RSRP), or a reference signal received quality (RSRQ).
However, Amerga from a similar field of endeavor teaches wherein to scan for neighboring BSs the at least one processor is configured to determine at least one of a received signal strength indicator (RSSI), a signal to noise ratio (SNR), a signal to interference plus noise ratio (SINR), a reference signal received power (RSRP), or a reference signal received quality (RSRQ) (Amerga [0054] 4 TX pools for sib based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga and the combined teaching of Ko, You and Vajapeyam to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 

For claim 20. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 19, 
the combination of Ko, You, Vajapeyam does not teaches, wherein the set of BSs is determined based on the first quality metrics including the determined at least one of the RSSI, the SNR, the SINR, the RSRP, the RSRQ.
However, Amerga from a similar field of endeavor teaches, wherein the set of BSs is determined based on the first quality metrics including the determined at least one of the RSSI, the SNR, the SINR, the RSRP, the RSRQ (Amerga [0054] 4 TX pools for sib based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga and the combined teaching of Ko, You and Vajapeyam to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 

For claim 21. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 17,
the combination of Ko, You and Vajapeyam does not teaches wherein the obtaining the MIB and the at least one SIB comprises determining at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), a signal to noise ratio (SNR), or a signal to interference plus noise ratio (SINR).
However, Amerga from a similar field of endeavor teaches wherein the obtaining the MIB and the at least one SIB comprises determining at least one of a reference signal received power (RSRP), reference signal received quality (RSRQ), a signal to noise ratio (SNR), or a signal to interference plus noise ratio (SINR) (Amerga [0041] layer functionalities in connection with MIB, SIB and measurement reporting i.e. see also [0054] 4 TX pools for sib based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Amerga and the combined teaching of Ko, You and Vajapeyam to use MIB and SIB in order to send PRACH. Because Amerga teaches a method of improving multi-access technologies thus providing efficient spectrum utilization (Amerga [0003]). 

Claims 8,22 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) in view of Amerga et al. (US-PG-PUB 2018/0063878 A1) in view of Vajapeyam et al. (US-PG-PUB 2016/0295607 A1) and in view of Su et al. (US-PG-PUB 2015/0056997 A1).

For claim 8. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 7,
The combination of Ko, You, Amerga and Vajapeyam does not teach wherein the second BS is selected from the set of BSs based on second quality metrics including the determined at least one of the RSRP, the RSRQ, the SNR, or the SINR.
However, Su from a similar field of endeavor teaches wherein the second BS is selected from the set of BSs based on second quality metrics including the determined at least one of the RSRP, the RSRQ, the SNR, or the SINR (Su [0029] in close subscriber group a cell being selected based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Su and the combined teaching of Ko, You, Amerga and Vajapeyam to use measurement report in order to select a cell in a CSG. Because Su teaches a method of sorting a list of candidate cells based on which cell will further narrow down based on a SIB and mib thus providing efficient spectrum utilization (Su [0009]).

For claim 22. For claim 8. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 21,
The combination of Ko, You, Amerga and Vajapeyam does not teach wherein the second BS is selected from the set of BSs based on second quality metrics including the determined at least one of the RSRP, the RSRQ, the SNR, or the SINR.
However, Su from a similar field of endeavor teaches wherein the second BS is selected from the set of BSs based on second quality metrics including the determined at least one of the RSRP, the RSRQ, the SNR, or the SINR (Su [0029] in close subscriber group a cell being selected based on RSRP).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Su and the teaching of Ko, You, Amerga and Vajapeyam to use measurement report in order to select a cell in a CSG. Because Su teaches a method of sorting a list of candidate cells based on which cell will further narrow down based on a SIB and mib thus providing efficient spectrum utilization (Su [0009]).

Claims 9,10,23,24 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) in view of Amerga et al. (US-PG-PUB 2018/0063878 A1) in view of Vajapeyam et al. (US-PG-PUB 2016/0295607 A1) and in view Lovlekar et al. (US-PG-PUB 2022/0085906 A1).

For claim 9. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 7,
The combination of Ko, You, Amerga and Vajapeyam does not teach wherein the scanning for neighboring BSs comprises determining at least a new radio (NR) absolute radio frequency channel number (NR- ARFCN) and a physical cell identity (PCI), the PCI being derived from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS).
	However, Lovlekar from a similar field of endeavor teaches wherein the scanning for neighboring BSs comprises determining at least a new radio (NR) absolute radio frequency channel number (NR- ARFCN) and a physical cell identity (PCI), the PCI being derived from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Lovlekar [0049] a NR-ARFCN and PCI being determined based on PSS and SSS).
	Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Lovlekar and the combined teaching of Ko, You, Amerga and Vajapeyam to use PSS and SSS for cell search. Because Lovlekar teaches a method of reducing cell search time thus improving spectrum utilization (Lovlekar [0001]).

For claim 10. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 9,
The combination of Ko, You, Amerga and Vajapeyam does not teach wherein the MIB and the at least one SIB are obtained based on the determined NR-ARFCN and the determined PCI.
However, Lovlekar from a similar field of endeavor teaches wherein the MIB and the at least one SIB are obtained based on the determined NR-ARFCN and the determined PCI (Lovlekar [0049] PCI and NR-ARFCN decoded based on SSB and see also [0028] SSB contain information such MIB ect. so may also include SIB).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Lovlekar and the combined teaching of Ko, You, Amerga and Vajapeyam to use PSS and SSS for cell search. Because Lovlekar teaches a method of reducing cell search time thus improving spectrum utilization (Lovlekar [0001]).

For claim 23. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 17,
The combination of Ko, You, Amerga and Vajapeyam does not teach wherein to scan for neighboring BSs, the at least one processor is configured to determine at least a new radio (NR) absolute radio frequency channel number (NR- ARFCN) and a physical cell identity (PCI), the PCI being derived from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS).
	However, Lovlekar from a similar field of endeavor teaches wherein to scan for neighboring BSs, the at least one processor is configured to determine at least a new radio (NR) absolute radio frequency channel number (NR- ARFCN) and a physical cell identity (PCI), the PCI being derived from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Lovlekar [0049] a NR-ARFCN and PCI being determined based on PSS and SSS).
	Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Lovlekar and the combined teaching of Ko, You, Amerga and Vajapeyam to use PSS and SSS for cell search. Because Lovlekar teaches a method of reducing cell search time thus improving spectrum utilization (Lovlekar [0001]).

For claim 24. The combination of Ko, You, Amerga and Vajapeyam teaches all the limitations of parent claim 23,
The combination of Ko, You, Amerga and Vajapeyam does not teach wherein the MIB and the at least one SIB are obtained based on the determined NR-ARFCN and the determined PCI.
However, Lovlekar from a similar field of endeavor teaches wherein the MIB and the at least one SIB are obtained based on the determined NR-ARFCN and the determined PCI (Lovlekar [0049] PCI and NR-ARFCN decoded based on SSB and see also [0028] SSB contain information such MIB ect. so may also include SIB).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Lovlekar and the combined teaching of Ko, You, Amerga and Vajapeyam to use PSS and SSS for cell search. Because Lovlekar teaches a method of reducing cell search time thus improving spectrum utilization (Lovlekar [0001]).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) and in view of Gordaychik et al. (US-PG-PUB 2019/0363843 A1).

For claim 11. The combination of Ko and You teaches all the limitations of parent claim 1,
The combination of Ko and You does not teach further comprising setting an OSI timer, wherein each of the at least one PRACH preamble is transmitted with a power based on whether the OSI timer has expired.
However, Gordaychik from a similar field of endeavor teaches setting an OSI timer (Gordaychik [0176] a SIB5 timer and OSI is equivalent to sib2-sib9),
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Ko and You to use a timer to control a rach process. Because Gordaychik from a similar field of endeavor teaches a method allowing Ue not to monitor PDCCH for a period time thus saving power and improve spectrum utilization (Gordaychick [0002]).
	The combination of Ko, You and Gordaychick does not teach wherein each of the at least one PRACH preamble is transmitted with a power based on whether the OSI timer has expired.
However, Jeon from a similar field of endeavor teaches wherein each of the at least one PRACH preamble is transmitted with a power based on whether the OSI timer has expired (Jeon [0180] a reception timing and a transmit power and [0364] transmit power based on whether a message is received successfully within a period of time).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Jeon and the combined teaching of Ko, You and Gordaychik to use a timer to control transmit power. Because Jeon teaches a method of adjusting power based on whether signal was decoded successfully not, thus providing efficient random access and providing efficient spectrum utilization (Jeon [0045] [0046]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) in view of Gordaychik et al. (US-PG-PUB 2019/0363843 A1) and in view of Wang et al. (US-PG-PUB 2020/0029364 A1).

For claim 12. The combination of Ko, You, Gordaychik and Jeon teaches all limitations of parent claim 11, wherein the transmitting comprises:
The combination of Ko, You, Gordaychik and Jeon does not teach transmitting, in a first transmission with a first power, a first PRACH preamble of the at least one PRACH preamble; and
transmitting, in a second transmission with a second power, a second PRACH preamble of the at least one PRACH preamble, the second PRACH preamble being transmitted upon expiration of the OSI timer without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted first PRACH preamble, the second power being greater than or equal to the first power.
However, Wang from a similar field of endeavor teaches transmitting, in a first transmission with a first power, a first PRACH preamble of the at least one PRACH preamble (Wang [0065]- [0069]] a first PRACH being transmitted with a first power); and
transmitting, in a second transmission with a second power, a second PRACH preamble of the at least one PRACH preamble, the second PRACH preamble being transmitted upon expiration of the OSI timer without receiving the PDCCH (Wang [0065]-[0069]] a first PRACH being transmitted with a first power and if the first RAR is not successful power is increased and a second RAR is transmitted); or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted first PRACH preamble, the second power being greater than or equal to the first power.
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Ko, You, and Gordaychik to use power ramping to facilitate access. Because Wang teaches a method for facilitating RAR based on a timer in order to achieve faster RAR thus providing efficient spectrum utilization (Wang [0025]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) in view of Gordaychik et al. (US-PG-PUB 2019/0363843 A1) in view of Wang et al. (US-PG-PUB 2020/0029364 A1) and in view of Cozzo et al. (US-PG-PUB 2021/0274554 A1).

For claim 13. The combination of Ko, You, Gordaychik, Jeon and Wang teaches all the limitations of parent claim 12, wherein the transmitting comprises:
The combination of  Ko,  You, Gordaychik and Jeon does not teach transmitting, in one or more subsequent transmissions each with a respective power, subsequent PRACH preambles of the at least one PRACH preamble, each subsequent PRACH preamble being transmitted upon expiration of the OSI timer without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to a previous transmitted PRACH preamble, each subsequent transmission being associated with a power that is greater than or equal to a power associated with its previous transmission, and
ceasing further transmissions of PRACH preambles to the second BS upon a predetermined quantity of transmissions having occurred without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted PRACH preambles.
However, Wang from a similar field of endeavor teaches  transmitting, in one or more subsequent transmissions each with a respective power, subsequent PRACH preambles of the at least one PRACH preamble (Wang [0069] multiple PRACH being sent with different power when a first PRACH  fail i.e. response and [0073] a timer based on which success or failure of a RAR is declared and based on which power is updated) not received within a period and , each subsequent PRACH preamble being transmitted upon expiration of the OSI timer(Wang [0069] multiple PRACH being sent with different power when a first PRACH  fail i.e. response and [0073] a timer based on which success or failure of a RAR is declared and based on which power is updated)  without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to a previous transmitted PRACH preamble, each subsequent transmission being associated with a power that is greater than or equal to a power associated with its previous transmission. 
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Wang and the combined teaching of Ko, You, Gordaychik and Jeon to use power ramping to facilitate access. Because Wang teaches a method for facilitating RAR based on a timer in order to achieve faster RAR thus providing efficient spectrum utilization (Wang [0025]).
The combination of Ko, You, Gordaychik, Jeon and Wang does not teach ceasing further transmissions of PRACH preambles to the second BS upon a predetermined quantity of transmissions having occurred without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted PRACH preambles.
However, Cozzo from a similar field of endeavor teaches ceasing further transmissions of PRACH preambles to the second BS upon a predetermined quantity of transmissions having occurred without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted PRACH preambles(Cozzo [0081] once a configured number of RACH is reaches the procedure stop i.e. no more RACH is send after no PDCCH or PDSCHJ is detected after a number of RA attempts).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Cozzo and the combined teaching of Ko, You, Gordaychik, Jeon and Wang to use a counter or timer to limit the number of retry. Because Cozzo teaches new access scheme for 5G in order to meet the demand of massive communication thus providing efficient spectrum utilization (Cozzo [0003}).

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1)   in view of Gordaychik et al. (US-PG-PUB 2019/0363843 A1) and in view of Jeon et al. (US-PG-PUB 2021/0144742 A1).

For claim 25. The combination of Ko and You teaches all the limitations of parent claim 15,
The combination of Ko and You does not teach the at least one processor being further configured to set an OSI timer, wherein each of the at least one PRACH preamble is transmitted with a power based on whether the OSI timer has expired.
However, Gordaychik from a similar field of endeavor teaches setting an OSI timer (Gordaychik [0176] a SIB5 timer and OSI is equivalent to sib2-sib9).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Jeon and the combined teaching of Ko and You to use a timer to control a rach process. Because Gordaychik from a similar field of endeavor teaches a method allowing Ue not to monitor PDCCH for a period time thus saving power and improve spectrum utilization (Gordaychick [0002]).
	The combination of Ko, You and Gordaychick does not teach wherein each of the at least one PRACH preamble is transmitted with a power based on whether the OSI timer has expired.
However, Jeon from a similar field of endeavor teaches wherein each of the at least one PRACH preamble is transmitted with a power based on whether the OSI timer has expired (Jeon [0180] a reception timing and a transmit power and [0364] transmit power based on whether a message is received successfully within a period of time).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Ko, You and Gordaychik to use an timer to control transmit power. Because Jeon teaches a method of adjusting power based on whether signal was decoded successfully not, thus providing efficient random access and providing efficient spectrum utilization (Jeon [0045] [0046]).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1) in view of Gordaychik et al. (US-PG-PUB 2019/0363843 A1) in view of Jeon et al. (US-PG-PUB 2021/0144742 A1) and in view of Wang et al. (US-PG-PUB 2020/0029364 A1).

For claim 26. The combination of Ko, You, Gordaychik and Jeon teaches all limitations of parent claim 25, wherein to transmit the at least one processor is configured to:
The combination of Ko, You, Gordaychik and Jeon does not teach transmit, in a first transmission with a first power, a first PRACH preamble of the at least one PRACH preamble; and
transmit, in a second transmission with a second power, a second PRACH preamble of the at least one PRACH preamble, the second PRACH preamble being transmitted upon expiration of the OSI timer without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted first PRACH preamble, the second power being greater than or equal to the first power.
However, Wang from a similar field of endeavor teaches transmit, in a first transmission with a first power, a first PRACH preamble of the at least one PRACH preamble (Wang [0065]- [0069]] a first PRACH being transmitted with a first power); and
transmit, in a second transmission with a second power, a second PRACH preamble of the at least one PRACH preamble, the second PRACH preamble being transmitted upon expiration of the OSI timer without receiving the PDCCH (Wang [0065]-[0069]] a first PRACH being transmitted with a first power and if the first RAR is not successful power is increased and a second RAR is transmitted); or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted first PRACH preamble, the second power being greater than or equal to the first power.
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Ko, You, Gordaychik and Jeon to use power ramping to facilitate access. Because Wang teaches a method for facilitating RAR based on a timer in order to achieve faster RAR thus providing efficient spectrum utilization (Wang [0025]).

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PG-PUB 2020/0280395 A1) in view of You et al. (US-PG-PUB 2021/0251011 A1)   in view of Gordaychik et al. (US-PG-PUB 2019/0363843 A1) in view of Jeon et al. (US-PG-PUB 2021/0144742 A1)   in view of Wang et al. (US-PG-PUB 2020/0029364 A1) and in view of Cozzo (US-PG-PUB 2021/0274554 A1).

For claim 27. The combination of Ko, You, Gordaychik, Jeon and Wang teaches all the limitations of parent claim 26, the at least one processor being further configured to:
The combination of  Ko,  You, Gordaychik and Jeon does not teach transmit, in one or more subsequent transmissions each with a respective power, subsequent PRACH preambles of the at least one PRACH preamble, each subsequent PRACH preamble being transmitted upon expiration of the OSI timer without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to a previous transmitted PRACH preamble, each subsequent transmission being associated with a power that is greater than or equal to a power associated with its previous transmission, and
cease further transmissions of PRACH preambles to the second BS upon a predetermined quantity of transmissions having occurred without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted PRACH preambles.
However, Wang from a similar field of endeavor teaches  transmit, in one or more subsequent transmissions each with a respective power, subsequent PRACH preambles of the at least one PRACH preamble (Wang [0069] multiple PRACH being sent with different power when a first PRACH  fail i.e. response and [0073] a timer based on which success or failure of a RAR is declared and based on which power is updated) not received within a period and , each subsequent PRACH preamble being transmitted upon expiration of the OSI timer(Wang [0069] multiple PRACH being sent with different power when a first PRACH  fail i.e. response and [0073] a timer based on which success or failure of a RAR is declared and based on which power is updated)  without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to a previous transmitted PRACH preamble, each subsequent transmission being associated with a power that is greater than or equal to a power associated with its previous transmission. 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Wang and the combined teaching of Ko, You, Gordaychik and Jeon to use power ramping to facilitate access. Because Wang teaches a method for facilitating RAR based on a timer in order to achieve faster RAR thus providing efficient spectrum utilization (Wang [0025]).
The combination of Ko, You, Gordaychik, Jeon and Wang does not teach cease further transmissions of PRACH preambles to the second BS upon a predetermined quantity of transmissions having occurred without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted PRACH preambles.
However, Cozzo from a similar field of endeavor teaches cease further transmissions of PRACH preambles to the second BS upon a predetermined quantity of transmissions having occurred without receiving the PDCCH or the associated PDSCH including the OSI from the second BS or without successfully decoding the associated PDSCH including the OSI after receiving the PDCCH from the second BS in response to the transmitted PRACH preambles(Cozzo [0081] once a configured number of RACH is reaches the procedure stop i.e. no more RACH is send after no PDCCH or PDSCHJ is detected after a number of RA attempts).
Thus, it would have been obvious to person of ordinary skills at the time of filling of the application to combine the teaching of Cozzo and the combined teaching of Ko, You, Gordaychik, Jeon and Wang to use a counter or timer to limit the number of retry. Because Cozzo teaches new access scheme for 5G in order to meet the demand of massive communication thus providing efficient spectrum utilization (Cozzo [0003}).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hathiramani (US-PG-PUB 2021/0410011) A1: cross cell offloading.
MolavianJazi et al. (US-PG-PUB 2022/0095309 A1): Methods and apparatus for interference reduction and coordination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412